Name: Commission Regulation (EEC) No 2838/86 of 12 September 1986 concerning the stopping of fishing for cod by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 9 . 86 Official Journal of the European Communities No L 261 / 13 COMMISSION REGULATION (EEC) No 2838/86 of 12 September 1986 concerning the stopping of fishing for cod by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3721 /85 of 20 December 1985 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1986 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2374/86 (4), provides for cod quotas for 1986 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of cod in the waters of ICES division III a) (Skagerak) by vessels flying the flag of the Netherlands or registered in the Netherlands have reached the quota allocated for 1986 ; whereas the Netherlands have prohibited fishing for this stock as from 2 September 1986 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES division III a) (Skagerak) by vessels flying the flag of the Netherlands or registered in the Netherlands are deemed to have exhausted the quota allocated to the Netherlands for 1986 . Fishing for cod in the waters of ICES division III a) (Skagerak) by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 September 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 2V . /. l7oZ, p . 1 . (2) OJ No L 361 , 31 . 12. 1985, p . 42. (3) OJ No L 361 , 31 . 12. 1985, p. 5 . &lt;) OJ No L 206, 30 . 7. 1986, p . 4.